DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment filed on 4/23/2021 is acknowledged.  Claims 1-8 are amended.  New claim 9 is added.  Claims 1-9 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 4/23/2021 has been considered.  A signed copy is enclosed.

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim contains the acronym IBD.  While acronyms are permissible shorthand in the claims, the first recitation of the term should include the full recitation followed by the acronym in parentheses.  Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to methods of treating an antibody deficiency or associated inflammatory disease comprising oral administration of a composition comprising IgA.
It is noted that the instant specification defines the term “treatment” to include both prophylactic or preventive treatment as well as curative or disease modifying treatment, including treatment of subjects at risk of contracting the disease or suspected to have contracted the disease as well as subjects who are ill or have been diagnosed as suffering from a disease or medical condition, and includes suppression of clinical relapse. The treatment may be administered to a subject having a medical disorder or who ultimately may acquire the disorder, in order to prevent, cure, delay the onset of, reduce the severity of, or ameliorate one or more symptoms of a disorder or recurring disorder, or in order to prolong the survival of a subject beyond that expected in the absence of such treatment.
The claims are not limited to human subjects or to the use of human IgA.  Additionally, no particular amount of IgA is required.  The breast milk of many animals contains IgA, particularly in the colostrum.  Therefore, in addition to encompassing both treatment and prevention of disease in any animal that is capable of having an antibody deficiency or associated inflammatory disease, the use of IgA from any animal in any other animal is included in the claimed methods.  This includes nursing of any animal and includes the consumption of milk from most animals by any other animal.  Moreover, there is no specificity of the IgA that is required.  Therefore, administration of IgA against a single target, for example, bovine albumin, must treat or prevent a disparate selection of diseases including, for example, IBD or the antibody deficiency created by treatment of transplant recipients with immunosuppressive drugs.
The specification shows that human intestinal IgA bind a wide, but distinct subset of microbiotia.  The specification does not include any example where any composition was administered to any animal and does not show treatment or prevention of any condition at all.
It should be immediately clear that the method does not always work.  Most mammals, including humans, nurse their young.  If the method worked as claimed, antibody deficiencies and associated inflammatory diseases would not occur or, if they did, they would be treated.  Likewise, there have been a very large number of humans that consume milk from various animals.  Again, these humans would not have antibody deficiencies and associated inflammatory diseases.  Applicant has provided no guidance as to which types of IgA with which types of specificity are capable of treating or preventing which types of diseases in which animals.  
Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.

Therefore, the claims do not meet the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115).  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it refers to treatment of an “antibody deficiency and/or an associated inflammatory disease” and then requires a primary or secondary antibody deficiency.  Therefore, the claim cannot encompass an antibody deficiency or an associated inflammatory disease.  
Claims 8 and 9 are indefinite because they require treatment of inflammatory associated diseases including sepsis, autoimmune disease, malabsorption due to inflammatory gut disease, and IBD, but the parent requires the subject to have an antibody deficiency that is not caused by one of these conditions.
Claim 8 is rendered indefinite by the phrase “group consisting of sepsis, autoimmune disease and/or malabsorption due to inflammatory gut disease”.  The comma usage and use of “and/or” make the group members unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al (US Patent Application Publication 2008/0260822; IDS filed 4/23/2021).
The instant claims are drawn to methods of treating an antibody deficiency or associated inflammatory disease comprising oral administration of a composition comprising IgA.
It is noted that the instant specification defines the term “treatment” to include both prophylactic or preventive treatment as well as curative or disease modifying treatment, including treatment of subjects at risk of contracting the disease or suspected to have contracted the disease as well as subjects who are ill or have been diagnosed as suffering from a disease or medical condition, and includes suppression of clinical relapse. The treatment may be administered to a subject having a medical disorder or who ultimately may acquire the disorder, in order to prevent, cure, delay the onset of, reduce the severity of, or ameliorate one or more symptoms of a disorder or recurring disorder, or in order to prolong the survival of a subject beyond that expected in the absence of such treatment.
Simon et al disclose methods of treating common variable immunodeficiency, chronic lymphocytic leukemia, multiple myeloma, immune suppression associated with administration of various drugs, and autoimmune conditions including rheumatoid arthritis and lupus (see paragraph 0046).  Simon et al also discloses treatment of sequelae of selective IgA deficiency (see paragraph 0046).  To have these sequelae the subject must have had selective IgA deficiency.  As noted above, the claims encompass prevention of the conditions and suppression of relapse.  Therefore, if the method works as applicant claims, administration of IgA would necessarily prevent relapse of selective IgA deficiency and would prevent IBD.  The treatment includes oral administration of IgA, including secretory IgA (see claims 13-15 and abstract).  As the IgA composition is polyclonal, it would necessarily be cross-reactive and bind to multiple bacterial targets.

Claims 1-2, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okai et al (Nature Microbiol., 1:1-11, 2016; IDS filed 4/23/2021).
The instant claims are drawn to methods of treating an antibody deficiency or associated inflammatory disease comprising oral administration of a composition comprising IgA.
It is noted that the instant specification defines the term “treatment” to include both prophylactic or preventive treatment as well as curative or disease modifying treatment, including treatment of subjects at risk of contracting the disease or suspected to have contracted the disease as well as subjects who are ill or have been diagnosed as suffering from a disease or medical condition, and includes suppression of clinical relapse. The treatment may be administered to a subject having a medical disorder or who ultimately may acquire the disorder, in order to prevent, cure, delay the onset of, reduce the severity of, or ameliorate one or more symptoms of a disorder or recurring disorder, or in order to prolong the survival of a subject beyond that expected in the absence of such treatment.
Okai et al disclose treatment of inflammatory bowel disease by oral administration of W27 IgA (see abstract).  W27 IgA is a monoclonal antibody preparation that is cross-reactive and binds to multiple bacterial targets (see page 1, column 2 and page 2, column 2).  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645